19-01294-scc     Doc 69    Filed 03/27/20 Entered 03/27/20 14:11:05     Main Document
                                        Pg 1 of 2



SKADDEN, ARPS, SLATE,
  MEAGHER & FLOM LLP
One Manhattan West
New York, New York 10001
Telephone: (212) 735-3000
Fax: (212) 735-2000
Jay B. Kasner
Scott D. Musoff
George A. Zimmerman

Attorneys for Defendant John Fredriksen

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x
-                                    :         Chapter 15
In re:                               :
                                     :         Case No. 18-11094 (SCC)
PERFORADORA ORO NEGRO, S. DE R.L. :            (Jointly Administered)
DE C.V., et al.,                     :
                                     :
Debtors in a Foreign Proceeding.     :
                                     :
---------------------------------x
-
GONZALO      GIL-WHITE, PERSONALLY   :         Adv. Pro. No. 19-01294
AND IN HIS CAPACITY AS FOREIGN       :
REPRESENTATIVE OF PERFORADORA        :
ORO NEGRO, S. DE R.L. DE C.V. AND    :
INTEGRADORA DE SERVICIOS             :
PETROLEROS ORO NEGRO, S.A.P.I. DE    :
C.V.,                                :
                                     :
                         Plaintiff,  :
                                     :
                   -against-         :
                                     :
ALP ERCIL, et al.,                   :
                                     :
                         Defendants. :
---------------------------------x

                          NOTICE OF CHANGE OF ADDRESS

       TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:
19-01294-scc      Doc 69    Filed 03/27/20 Entered 03/27/20 14:11:05          Main Document
                                         Pg 2 of 2



              PLEASE TAKE NOTICE that effective March 2, 2020, the New York office of

Skadden, Arps, Slate, Meagher & Flom LLP has changed its address for purposes of service of

notices and documents in the above-captioned case. The new address of the New York office of

Skadden, Arps, Slate, Meagher & Flom LLP is:

                      Skadden, Arps, Slate, Meagher & Flom LLP
                      One Manhattan West
                      New York, NY 10001-8602

              The firm's telephone number, fax number and email addresses remain the same.

Please amend your service list accordingly.

Dated: New York, New York
       March 27, 2020
                                              Respectfully submitted,


                                              /s/ Scott D. Musoff
                                              Jay B. Kasner
                                              Scott D. Musoff
                                              George A. Zimmerman
                                              SKADDEN, ARPS, SLATE,
                                                MEAGHER & FLOM LLP
                                              One Manhattan West
                                              New York, New York 10001
                                              Telephone: (212) 735-3000
                                              Fax: (212) 735-2000
                                              jay.kasner@skadden.com
                                              scott.musoff@skadden.com
                                              george.zimmerman@skadden.com

                                              Attorneys for Defendant John Fredriksen




                                                 2
